 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPillowtex Corporation and Warehouse, Mail Order,Office, Technical and Professional EmployeesUnion, Local No. 743, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Petition-er. Case 13-RC-14298January 30, 1978DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on April 15, 1977,1 and the HearingOfficer's report2recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs, and hereby adopts the HearingOfficer's findings3and recommendations, only to theextent consistent herewith.We find merit in Petitioner's exception to theHearing Officer's finding that Respondent did notinterfere with the election by offering campaignbuttons to the employees.Approximately 3 days before the election, Supervi-sor Alksnis distributed buttons to employees, im-printed "No Vote No." In one area, where theemployees were sewing and "beating" pillows, Alk-snis placed a button on each sewing machine andthen passed the box in front of each of the otheremployees. The Hearing Officer found that apparent-ly "every employee who was sewing or beating got abutton," and concluded that "the Employer did notrequire the employees to announce their preferencethrough the acceptance or rejection of the buttons."On the contrary, we find that is what the employeeswere required to do. When employees are ap-proached by a supervisor and offered buttons such asthe ones in issue, they have only two alternatives:accept the buttons and thereby acknowledge opposi-tion to the Union; or reject them, and therebyindicate their support of the Union.4In either case,the fact that the employees must make an observablechoice is a form of interrogation. Furthermore,should employees feel compelled to choose a buttoncontaining a message opposite to their views, that iscoercion and it likewise interferes with the election.I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The revised tally was 35 for, and 45 against, thePetitioner; there were 7 challenged ballots, an insufficient number to affectthe results.234 NLRB No. 89Accordingly, for the reason stated above and theinterrogations conducted by Alksnis, as fully setforth in the Hearing Officer's report, pertinentportions of which are attached hereto as an appen-dix, we hereby set aside the election and direct asecond election.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXMeetings Conducted by AlksnisFor almost two weeks in April 1977, Alksnis conductedabout five meetings with three or four employees at a time,in the cafeteria. At the start of these meetings, Alksnisasked the employees why they wanted or thought theyneeded a union. As the employees brought up reasons,Alksnis presented the Employer's side of those issues.Thus, there is testimony that an employee asked aboutraises and Alksnis said the employees get two or threeraises a year and the Employer couldn't give them nowbecause of the pending election; that an employee askedabout funeral leave and he answered that the most funeralleave he's heard of in union or work places was three days;that an employee asked about employees being fired andhe assured him that employees were rarely fired by theCompany and only for poor work. Dominguez was calledto two meetings and was told by Alksnis, through Ortega,who translated for him, that the reason she was calleddown twice was that he did not think she was convinced(according to Dominguez) or she was confused (accordingto Ortega). Ortega had difficulty in recalling what she, inturn, said to Dominguez, whereas Dominguez specificallyrecalls that she was told that it seemed she was on theUnion side.Meetings such as these are not to be considered as per seinterference and their factors must be considered overall,on a case-to-case basis. Some of the factors to be consid-ered are the size of the groups interviewed, the locus of theinterviews, the position of the interviewer in the Employer'shierarchy, and the tenor of his remarks. NVF Company,Hartwell Division, 210 NLRB 663 (1974). In this case, thelocation of the interviews was familiar to the employees,but away from their work stations, and there is no evidencethat similar meetings for other purposes have ever beenheld there. Perhaps 15 to 20 employees out of 108 eligiblevoters were interviewed by Alksnis. Each group consistedof only three or four employees, a group small enough toallow one-on-one discussions where Alksnis and the em-ployees individually asked and answered questions. Theinterviewer was known by the employees as a supervisor ofthe Employer. The employees were asked why they wanteda union, a question which not only required the employeesto reveal their preferences, thus destroying the secrecy ofballoting, but also implied that the interviewer alreadyknew those preferences, thereby creating a feeling of2 We amend the report to indicate the correct citation of Allied ElectricProducts as 109 NLRB 1270(1954).s In view of our decision, we find it unnecessary to pass upon theHearing Officer's finding regarding Respondent's use of the Board's sampleballot.4 Macklanburg-Duncan Cormpany, 179 NLRB 848 (1969).560 PILLOWTEX CORPORATIONsurveillance. This implication of surveillance was repeatedwhen Dominguez was summoned a second time, particu-larly with the explanation that she was being interviewedtwice because she did not seem convinced. I would creditDominguez' version of what was stated to her as the moreaccurate since her testimony, while sometimes choppy orerratic due to the line of questioning, was quite definite thatshe was told it seemed (to Alksnis) that she was on theunion side, while Ortega could not remember much of theincident. Considering all of these factors, I find thesemeetings constituted interference with the election. PeoplesDrug Stores, Inc. and Peoples Service Drug Stores 119NLRB 634 (1957).561